                                              USDC SONY
                                              DOCUMENT
UNITED STATES DISTRICT COURT                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                 DOC# - - - ~ ~              ,--ra:---
                                                                        lA • ! l ~ - -
                                              D ,..,,• ··-i:=
                                                        1 _ ,..\LED·
                                                              r . . -~-10:~'.f:C;:).
GANG WU,

                      Plaintiff,            19-cv-2632 (JGK)

            - against -                     ORDER

LAN SHENG SZECHUAN FOOD INC., ET
AL.'

                      Defendants.

JOHN G. KOELTL, District Judge:

       The Court has set new deadlines fo~ discovery in the

Amended Civil Scheduling Order dated December 2, 2019 (Dkt. No.

36). In accordance with the discussions at the conference held

on December 2, 2019, the Court ordered the defendants to provide

identification of the defendant Angie Doe in the Order dated

December 3, 2019 (Dkt. No. 37).

       Accordingly, the Clerk is directed to close Docket Nos. 32

and 33.



SO ORDERED.


Dated:     New York, New York
           December__.2!', 2019
                                    ~ '/(d!f!
                                           John G. Koeltl
                                     United States District Judge
